Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 24 May 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        My dear General
                            May 24th 1781 Camp Near Bottom’s Creek 
                        
                        I request you will receive My Affectionate Aknowledgement for your kind letters. Every mark of friendship I
                            receive from you Adds to my Happiness as I love you with all the sincerity and Warmth of My Heart, and the sentiment I
                            feel for you goes to the very extent of my affections.
                        Inclosed I send you, my dear General, two Copies of letters to General Greene which I also have sent to
                            Congress for their information. You will also find Copies of the strange letters I Have Received from General phillips and
                            the Answers which if he does not Behave Better will Break off our Correspondence.
                        The leaving of My Artillery Appears a strange whim. But Had I waited for it, Richmond was lost, and Major
                            Galvan who Has exerted Himself to the utmost Cannot Be with us under two days as He never Could obtain or seize Horses for
                            the Artillery and Ammunition waggons. It is not without trouble I Have Made this Rapid March. General Phillips Has
                            expressed to an officer on flag the Astonishement He felt at our celerity, and When on the 30th As He was going to give
                            the signal to attak He recconnoitred our position Mr Osburn who was with Him says that He flew into a violent passion and
                            swore vengeance against me and the Corps I Had Brought with me.
                        I am However, uneasy, my dear general, and do not know what the public will think of our Conduct. The little
                            dependance they put upon the militia I cannot expose in an official letter. I cannot say that no Boats, no waggons, no
                            intelligence not one spy could Be obtained that if once I Had Been Maneuvring with phillips He Had every Advantage over
                            me—that a defeat would Have Scattered the militia, lost the few arms we Have, and knocked down this Handfull of
                            Continental troops. Great deal of michief Had Been already done. I did not know But what the ennemy meant to establish a
                            post. Under the Circumstances I thought it Better to fight on none But my own grounds, and to defeat the main and most
                            valuable object of the ennemy. Had I gone on the other side, the ennemy would Have given me the slip and taken Richmond,
                            leaving nothing to me But the Reputation of a Rash unexperienced young man. our stores could not Be Removed.
                        No orders from General Greene Have as yet come to me. I Cannot Conceive the Reason of his delay in answering
                            my letters. In the mean while philips is my object, and if with a thousand men I can Be opposed to three thousand in this
                            State I think I am useful to General Greene. in a former letter He tells me that his object is to divide the ennemy, and
                            Having no orders, I must be Regulated By His opinion. I wish He will call for the Pennsylvanians and leave me Here.
                        The ennemy are gone down the River. I Have detached some militia to Hood’s where I mean to make a fort. Clel
                            Ennis with an other Corps of militia is gone towards Williams Burg. His orders are, in Case the ennemy land there to Annoy
                            them, and in Case they mean to establish a post he is to disturb them Untill I arrive. This position is 16 miles from
                            Richmond, 42 from Williams Burg 60 from Frederis Burg. I Have sent an officer at Point Comfort and established a chain of
                            expresses to know if they appear to turn towards potowmack. Should it Be the case Frederis Burg will Have my Attention.
                            Having missed Richmond Mr Hunter’s works at Frederis Burg must be their next object as they are the only support of our
                            operations in the Southward.
                        Your first letters, my dear General, will perhaps tell me some thing more about your coming this way. How
                            Happy I would be to see you I Hope I need not to express. As you are pleased to give me the Choice, I frankly shall tell
                            my wishes. If you Cooperate with the french Against the place You know, I wish to Be at Head Quarters If some thing is
                            Cooperated in Virginia I will find myself very Happily Situated. For the present, in case my detachement Remains in this
                            State I wish not to Leave it as I Have a separate and Active command tho’ it does not promise great glory. But as you gave
                            me leave to do it I shall in a few days write to you more particularly on my private Concerns. it is not only on account
                            of my own situation that I wish the french fleet may Come into the Bay. Should they Come Even without troops it is ten to
                            one that they will Block up phillips in some Rivers and then I answer He is Ruined—Had I But ships my situation would Be
                            the most Agreable in the world.
                        Adieu, my dear General, you will make me Happy to write me some times—With the Highest Respect and most
                            tender affection Have the Honor to be Yours
                        
                            Lafayette
                        
                        
                            My Respects to Mrs Washington and I beg leave to present compliments to the family.
                            Clel Vose is not determined to go untill the ennemy are more Remote. I Beg you will please only to know
                                the willingness of other Colonels without sending any untill I write more particularly to Your Excellency.
                        

                    